Citation Nr: 0210003	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  99-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran had active duty service from December 1945 to 
July 1947.  He died on July [redacted], 1997.  The appellant is his 
widow.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho, denied the appellant entitlement to 
service connection for the cause of the veteran's death.  In 
a July 2000 decision, the Board denied the appeal as a not 
well-grounded claim. 

The appellant appealed the Board's July 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Based on an Appellee's Unopposed Motion for Remand and to 
Stay Further Proceedings filed by the appellee in November 
2000, in December 2000 the Court vacated the Board's July 
2000 decision denying an appeal for service connection for 
the cause of the veteran's death and remanded the claim.  In 
March 2001, the Board remanded the claim to the RO for 
additional development.  That development has been completed 
to the extent possible, and the case has been returned to the 
Board for continued appellate determination. 

On March 13, 2001, the Board granted the appellant's motion 
to have the case advanced on the docket.

The appellant was previously represented before the Board by 
The American Legion.  She was subsequently represented before 
the Board and the Court by a private attorney, Barbara J. 
Cook, who later moved for good cause to withdraw 
representation.  Withdrawal of representation of the 
appellant by Attorney Cook was granted by the undersigned 
Board member in March 2002.  In letters dated in June 2002, 
the Board notified the appellant that the motion by her 
private attorney to withdraw representation had been granted, 
that the she was without representation, and that the she had 
the opportunity to authorize another organization or person 
to represent her before the Board.  As the appellant did not 
respond to these letters, she remains unrepresented before 
the Board. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claim addressed in this 
decision, and obtained all available relevant evidence 
designated by the appellant in order to assist her in 
substantiating her claim for VA compensation benefits; 
further medical opinion is not necessary to decide the claim 
because there is no reasonable possibility that further 
medical opinion would aid in substantiating the claim.

2.  The veteran died in July 1997 of renal failure due to or 
as a consequence of diabetes mellitus, with other significant 
conditions of chronic obstructive pulmonary disease (COPD) 
and status post amputation of the bilateral lower extremities 
that contributed to death but did not relate to the 
underlying cause of death. 

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  The veteran's diabetes mellitus and COPD had their onset 
in 1974, many years after service and there is no competent 
medical evidence of a nexus between the cause of the 
veteran's death and any injury or disease of service origin.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In this case, the Board finds that the appellant has been 
adequately notified regarding the evidence needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, and that the RO has taken action that 
is consistent with the provisions pertaining to the duty to 
notify.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the rating decision, statement of 
the case, and supplemental statements of the case, the RO 
advised the appellant of what must be demonstrated to 
establish service connection for the cause of the veteran's 
death.  After the appellant appealed the RO's November 1998 
rating decision denying entitlement to service connection for 
the cause of the veteran's death, the RO issued a statement 
of the case that cited all provisions pertinent to the 
appellant's claim and explained that there was no evidence 
relating the veteran's death to service (evidence that was 
previously required to well ground a claim and that is still 
required to grant a service connection claim on the merits).  

In the vacated July 2000 decision in the current appeal, the 
Board denied the appellant's claim on the same basis and 
informed the appellant of the reasons and bases for the 
denial, that there was no competent medical evidence of a 
nexus between the cause of the veteran's death and service.  
The Board's March 2001 remand again advised the appellant of 
the legal and regulatory requirements to substantiate a claim 
for service connection for the cause of the veteran's death, 
and requested the appellant to furnish the names and 
addresses of medical providers who had treated the veteran 
for a blood disease in the 1950s and 1970s.  The July 2001 
supplemental statement of the case most recently informed the 
appellant of the pertinent laws and regulations, and of what 
evidence she would need to substantiate her claim for service 
connection for the cause of the veteran's death, including 
the need to present evidence of the existence of renal 
failure or diabetes within one year after service separation 
or medical nexus evidence relating the veteran's cause of 
death to service.   

In addition to notice received from the RO, documentation of 
record dated from 1947 to 1991 alerts the appellant to the 
type of evidence needed to prevail in her claim for service 
connection.  During his lifetime, the veteran filed multiple 
claims for service connection for various disorders, 
including, in part, a blood disease characterized as 
polycythemia vera, impetigo, residuals of a flu shot, 
residuals of exposure to explosives, and residuals of 
multiple contusions.  The RO denied all of these claims, but 
in notifying the veteran of these denials, consistently 
informed him that he needed to submit medical evidence 
relating his claimed disorders to his period of active 
service.

Based on a previous letter filed by the appellant in 1993 in 
support of the veteran's claim for service connection for a 
blood disorder, asserting that the veteran had been diagnosed 
with polycythemia in the 1950s, and that in the 1970s 
physicians told the veteran that this disease was life 
threatening, the Board remanded this case in March 2001 for 
the purpose of assisting the appellant in obtaining records 
of the physicians' visits mentioned in the letter.  The Board 
remand, and subsequent letter request of the appellant, 
reflected that the appellant was responsible for furnishing 
the names and addresses of the medical providers who 
allegedly treated the veteran's blood disease in the 1950s 
and 1970s, and that VA would attempt to get the private or VA 
medical records identified by the appellant.  Thereafter, 
through her attorney at the time, the appellant informed VA 
that the records from the physicians who treated the veteran 
in the 1950's and 1970's were not available, either because 
the physician had died or left the practice.  The July 2001 
supplemental statement of the case advised the appellant that 
these treatment records were unavailable.  As these records 
were not more adequately identified by the appellant, an 
authorization was not provided, and the records were 
represented by the appellant as not available, there was no 
further action for VA to take, and no further action for VA 
to describe that it would undertake.  See 38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001).  VA is not required to provide 
assistance to a claimant if, as in this case, "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(2) (West 
Supp. 2001).  

Despite the information provided by the RO and the Board, the 
appellant has not submitted any medical opinion linking the 
veteran's death to his period of active service.  The 
Veterans Claims Assistance Act of 2000 specifically provides 
that a medical examination or medical opinion will be 
afforded a claimant when such is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 



2001).  An examination or opinion is "necessary to make a 
decision on a claim" when lay or medical evidence (including 
statements of the claimant) contain competent evidence of a 
current disability or persistent or recurrent symptoms of 
disability, the evidence indicates that the disability or 
symptoms may be associated with military service, and the 
record does not contain sufficient medical evidence for the 
Secretary of VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West Supp. 2001).  With regard to the 
appellant's claims for service connection for the cause of 
the veteran's death, the Board finds that further assistance 
in the form of a medical opinion is not warranted because 
there is no showing of any injury or disease in service to 
which the veteran's subsequent diabetes mellitus, COPD, or 
status post amputation of the bilateral lower extremities, 
diagnosed many years after service, could be related.  
38 U.S.C.A. § 5103A(d)(2)(B) (West Supp. 2001).  The Board 
further finds that the record in this case, consisting of 
multiple private and VA hospitalization and treatment 
records, shows post-service onset of diabetes mellitus, COPD, 
and significant contributing disorders many years after 
service separation, and otherwise contains sufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2)(C) (West Supp. 2001).  

II.  Service Connection for the Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 




jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2001).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Additionally, certain 
chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if manifest to 
a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  The nexus 
requirement may be satisfied by evidence that a chronic 
disease subject to presumptive service connection was 
manifest to a compensable degree within the prescribed 
period.  See 



Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).  

The appellant contends that the veteran's death was caused by 
a blood disorder that developed in service and that the 
veteran should have been service connected for this disorder 
during his lifetime.  In the alternative, she contends that 
the veteran's death resulted from many service-related 
residuals.  The appellant's former representative contended 
more specifically that the veteran's death resulted from 
symptoms documented in service, including those related to 
pneumonia. 

In this case, the veteran died on July [redacted], 1997 at the age of 
67.  The Certificate of Death notes the immediate cause of 
death as renal failure due to diabetes mellitus.  It also 
notes that COPD and status post amputation, bilateral lower 
extremities, were other significant conditions that 
contributed to the veteran's death, but did not result in the 
underlying cause.  At the time of the veteran's death, 
service connection was not in effect for any disorders.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellants' claim for service connection for the cause of 
the veteran's death.  The appellant's contention that the 
veteran's death was due to many residuals, to include a blood 
disease diagnosed in service, is not supported by the 
competent medical evidence of record.  Neither the death 
certificate nor any medical records include an opinion that 
the veteran's death was linked in any way to service, 
including to pneumonia the veteran experienced in service in 
1946.

The Board has reviewed the medical records contained in the 
veteran's claims file and observes that his service medical 
records contain no clinical findings or diagnosis of a blood 
disorder.  There is no medical evidence that any of the 
disabilities listed on the certificate of death had their 
onset during service or during any applicable presumptive 
period or were related to service.  Service medical records 
show that the veteran experienced pneumonia in 1946.  At the 
service separation examination in July 1947, however, the 
veteran did not complain of any blood or lung disorder, blood 
serology test was Kahn negative, and the physical examination 
revealed the veteran's cardiovascular system and lungs to be 
normal.  

Soon after service in 1947 the veteran filed a claim for 
service connection for a "blood disease," alleged to have 
occurred on June 1, 1946.  Service medical records are 
negative for any findings or reference to a blood disorder in 
June 1946.  The service medical records indicate that the 
veteran was involved in an altercation with other soldiers on 
June 24, 1946 in which he was kicked several times in the 
head and face.  The veteran was hospitalized for 
approximately three days for observation and was released 
with no pathology found.  Subsequent service medical records, 
to include the veteran's separation examination dated July 
1947, show no residuals resulting from the altercation in 
June 1946, and no medical evidence which would link this 
incident to the disorders that were the cause of his death.

The evidence of record demonstrates that the veteran first 
developed a "blood disorder" of polycythemia and diabetes 
mellitus in about 1974, decades after service separation in 
1947.  The evidence of record demonstrates that the veteran 
first developed COPD in about 1974.  For example, a February 
1976 VA examination report reflects that the veteran was 
first diagnosed with polycythemia and erythrocytosis at a VA 
hospital in 1974.  

There is no competent medical evidence of record relating the 
veteran's diabetes mellitus to any injury or disease in 
service or indicating that it had its onset within the one 
year presumptive period following service.  Likewise, there 
is no competent medical evidence of record that relates the 
significant contributing diagnosed disabilities the veteran 
had, of COPD or status post amputation of the bilateral lower 
extremities, to any injury or disease in service.  The Board 
has considered all of the evidence of record, including 
medical and administrative records from SSA.  The Board has 
also considered the VA treatment records and hospital 
discharge summaries and records from the Spokane, Washington, 
VA Medical Center received that show treatment of the veteran 
for various disorders from 1977 to 1997, but does not include 
any medical evidence relating the veteran's diabetes 
mellitus, or diagnosed disabilities of COPD or status post 
amputation of the bilateral lower extremities, to any injury 
or disease in service.  

The statements of the appellant constitute the only evidence 
of record suggesting a nexus between the cause of the 
veteran's death and service.  Although the appellant is 
competent to testify as to any symptoms she observed the 
veteran experience at any time, as the appellant is a lay 
person not shown to possess the medical training and 
expertise necessary to render a medical opinion, her 
contentions do not constitute medical evidence of a nexus 
between the cause of the veteran's death and his any injury 
or disease during his active duty service.  See Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-95 (1992). See also Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).

For these reasons, the Board finds that the weight of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  
Accordingly, the Board finds that service connection for the 
cause of the veteran's death is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312; 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  In reaching this decision the 
Board considered the doctrine of reasonable

doubt; however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.102.  


ORDER

An appeal for service connection for the cause of the 
veteran's death is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

